DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-2, 6, 8 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cafe et al. (US 20170117940) (hereinafter Cafe).

    PNG
    media_image1.png
    578
    723
    media_image1.png
    Greyscale

	
Regarding claims 1, 8, 9, 13 and 14:
As shown in figures 1-9, Cafe discloses a method comprising:
receiving an identifier of a power distribution network (figure 4B shows server 300 is receiving ID INFO from power distribution unit (PDU) 130), from which a device is powered (see the power connection 125 in figure 4B), said identifier (ID INFO in figure 4B) being received by said device through power line communications over said power distribution network (120 in figure 4B), said device being associated with a location identifier (abstract, par 0024, 0053); 
granting location-based credentials to said device for accessing a service in case said identifier of the power distribution network matches said location identifier (in par 0066 Cafe teaches “the techniques may also be used in conjunction with off-band power management networks, which may generally be used to control PDUs over data networks, where the PDU receives power management commands to powercycle the attached devices. Supplying the location information herein, particularly the ability to dynamically track this information, is crucial for operation of such power management (e.g., assuming the specific power port/plug/receptacle is also identifiable). Additionally, however, the techniques herein may be used to extend the power management ability of this power management network. For example, in this particular extended embodiment, the PDU would provide access to the power management network over the data network 140”.  Providing access based on location information interpreted to be granting location-based credentials to said device for accessing a service) (par 0047-0051, 0066).
Cafe also teaches “a non-transitory computer readable storage medium comprising program code instructions executable by a processor” as recited in claim 14 (par 0027-0028, 0073).

Regarding claim 2:
Cafe further discloses wherein said identifier is received from another device connected to said power distribution network (figure 4B shows that ID INFO is received from HOST DEVICE 300 (another device) connected to said power distribution network PDU 120).  

Regarding claims 6, 12 and 15:
Cafe further discloses transmitting a device identifier (see device 130 transmitting ID INFO in figure 4B) and said identifier of said power distribution network (see power distribution unit (PDU) 130) to a server (300 in figure 4B) via a communication network (abstract, par 0024, 0053), said device receiving from said server said granted credentials in case said identifier of said power distribution network matches said location identifier (in par 0066 Cafe teaches “the techniques may also be used in conjunction with off-band power management networks, which may generally be used to control PDUs over data networks, where the PDU receives power management commands to powercycle the attached devices. Supplying the location information herein, particularly the ability to dynamically track this information, is crucial for operation of such power management (e.g., assuming the specific power port/plug/receptacle is also identifiable). Additionally, however, the techniques herein may be used to extend the power management ability of this power management network. For example, in this particular extended embodiment, the PDU would provide access to the power management network over the data network 140”.  Providing access based on location information interpreted to be granting location-based credentials to said device for accessing a service) (par 0047-0051, 0066).  


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cafe in view of Minnoy et al. (US 20120205990) (hereinafter Minnoy).

Regarding claims 3 and 10:
Cafe discloses all of the subject matter as described above except for specifically teaching wherein said other device is a power meter of a power supply system delivering power on said power distribution network.
 in the same field of endeavor teaches wherein said other device is a power meter (94 in figure 5) of a power supply system delivering power on said power distribution network (figure 2) (par 0032, 0057, 0117).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the power meter of power distribution network as taught by Minnoy to modify the system and method of Cafe in order to allow electricity exchange between an electric vehicle and the network (par 0005) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 


8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cafe in view of Vijayasankar et al. (US 20130051446) (hereinafter Vijayasankar).

Regarding claim 4:
Cafe discloses all of the subject matter as described above except for specifically teaching wherein said identifier of said power distribution network is received by said device in a beacon periodically transmitted over said power distribution network.
However, Vijayasankar in the same field of endeavor teaches wherein said identifier of said power distribution network is received by said device in a beacon periodically transmitted over said power distribution network (par 0008).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use beacon message in the power distribution network as  to network synchronization (par 0046) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 

Allowable Subject Matter
9.	Claims 5, 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, Cafe does not teach or suggest wherein said location identifier is provisioned in said device and a matching of said identifier of said power distribution network to said location identifier, is evaluated in said device.  
The prior art of record, Cafe also does not teach or suggest obtaining an indication of illegal location from said received identifier of said power distribution network, in case said identifier does not match said location identifier.


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KABIR A TIMORY/Primary Examiner, Art Unit 2631